Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donghua Deng (Reg.# 70,622) on 3/17/2021.
The application has been amended as follows:
Claims 1-2, 4, 10, and 12-13 have been amended as follows:
 
Claim 1, line 1, recited “A packet processing method, wherein the method comprises:” has been rewritten as –“A packet processing method, comprising:”--
Claim 2, line 1, recited “The method according claim 1,” has been rewritten as –“ The packet processing method according claim 1,”--
Claim 4, line 1, recited “The method according claim 1, wherein the method further comprises:” has been rewritten as –“The packet processing method according claim 1, further comprising:”--

Claim 12, line 1, recited “The system according claim 9,” has been rewritten as –“ The packet processing system according claim 9,”—
Claim 13 is cancelled.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 3/03/2021, with respect to claim 1-12 have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 
 
Allowable Subject Matter
Amended claims 1-2, 4-6, 8-10, and 12 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469